..:,,




Honorable Wm. L. Ferguson      Opinion No. C- 20
County Attorney
Rusk County                    Re:   Whether Article 6.03, V.C.S.,
Henderson, Texas                     applies to motor vehicles
                                     brought into this state by
                                     residents oftthis state even
                                     though the resident has
                                     registered the motor vehi-
                                     cle in the foreign state and
Dear Sir:                            related questions.
        You have requested an opinion from this department upon
the following facts and questions which are copied from your
letter:
        "1 . Art. 6.03 levies a use tax upon all
             automobiles bought by residents of
             this state outside of the state and
             brought into the state. Does Art.
             6.03 apply to automobiles brought Into
             this state by residents of this state.
             even though the resident has registered
             the automobile In the foreign state?
        "2 . Art. 6.04 places a Use tax of $15 on
             automobiles registered in this state
             brought into the state by 'new resi-
             dents' of this state. Does the term
             'new resident' mean a person who has
             never resided in Texas before or does
             it mean a resident who is a new resl-
             dent at this time?
        “3 .   Would a soldier, student or transient
               worker who retains his residence In Texas
               and who brings an automobile into this
               state be subject to the tax imposed under
               Art. 6.03 or subject to the tax imposed
               under Art. 6.04?
        “4 .   Would the fact that the automobile was
               registered in the foreign state be suffi-
               cient evidence that the person was a 'new
               resident' and subject to Art. 6.04?
                                -a-
                                                          -      L




Honorable Wm. L. Ferguson, Page 2 (No. C-20 )


        "5. Would the question in each case of
            whether a person is a resident of the
            state as in Art. 6.03 or a 'new resi-
            dent' of the state as in Art. 6.04 be
            a question to be determined by the Tax
            Assessor and Collector based on the
            actual facts and circumstances of that
            situation?"
        Article 6.03, Title 122A, V.C.S., levies a use tax of
l-1/2 per cent of the total consideration paid or to be paid
upon every motor vehicle purchased at retail sale outside of
this state and brought into this state for use upon the public
highways thereof by a resident of this state or by a person,
firm or corporation domiciled or doing business In this state.
        Question No. 1: The fact that a resident of this state
registers a motor vehicle in another state after purchasing it
in the other state does not in any way change the law as to the
application of the use tax; and If he Is a resident of this state
at the time the purchase is made of the motor vehicle In another
state and he brings the motor vehicle Into this state for use
upon the public highways of this state, then he Is liable for
the use tax of l-1/2 per cent of the total consideration paid
for the vehicle.
       Article 6.04 provides in part:
          "When a person makes application for the
          initial certificate of title in this State
          on a particular motor vehicle, he shall pay
          a use tax on that motor vehicle in the sum
          of Fifteen Dollars ($15).    . . It is the
          purpose of this subsection to impose a use
          tax upon motor vehicles brought Into this
          State by new residents of this State."
\
        Question No. 2: The term "new resident", in our opinion,
does not necessarily mean a person who has never resided in the
State of Texas before, but does mean that the person has been a
nonresident of this state Immediately prior to the time of bringing
the motor vehicle into the state and has become or is becoming a
new resident of this state at the time of bringing the motor
vehicle Into this state and is a new resident at the time such
person makes application for the Initial certificate Of title in
this state.
        Question No. 3: A soldier, student or transient worker
who retains his residence in Texas and who brings an automobile


                             -83-
Honorable Wm. L. Ferguson, Page 3 (No. C-20 )


into this state is not a new resident of this state but has
continued to be a resident of this state while temporarily
out of the state; and if he purchases an automobile out of
this state and brings it into the state for use upon the
public highways, he is subject to the l-1/2 per cent use
tax as provided by Article 6.03.
        Question No. 4: The fact that a motor vehicle was
registered in the foreign state is not sufficient evidence
that a person who registers It in the foreign state and then
brings it into this state is a new resident of this state.
The question of residence Is a fact question; and if the per-
son bringing the automobile into this state is a resident of
this state at the time he purchases the motor vehicle in
another state and brings it into this state for use upon the
public highways, It is subject to the use tax of l-1/2 per
cent as provided by Article 6.03 regardless of whether or
not it has been registered in another state.
        Question No. 5:  In each case it is a question of fact
as to whether or not the person bringing the motor vehicle Into
this state is a new resident bringing the motor vehicle with him
at the time he moves to this state and becomes a resident thereof
or whether he was a resident of this state at the time of pur-
chasing the motor vehicle in a foregin state. This question of
fact must be determined in each case by the tax assessor and
collector, so as to determine whether the use tax provided by
Article 6.03 or the use tax provided by Article 6.04 shall
apply.
        We are enclosing herewith copies of opinions hereto-
fore rendered by this department, to-wit, Opinion No. V-439
dated November 24, 1947, and V-1405 dated February 12, 1952,
which support the above answers.



                       SUMMARY

               Motor vehicles purchased outside of
       this state by residents of this state and
       brought Into this state for use upon the
       public highways 'are subject to l-1/2 per
       cent use tax provided by Article 6.03 and
       motor vehicles brought into this state by
       new residents of this state are subject to



                           -84-
.   ’

        Honorable Wm. L. Ferguson, Page 4, (No. C- 20)


                 the tax provided by Article 6.04 and the
                 question of whether or not the person is a
                 new resident is a fact question to be deter-
                 mined by the tax assessor and collector.
                                     Yours very truly,
                                     WAGGONER CARR




                                    w-
                                     kt%rney General of Texas



                                             J. H. Broadhurst
                                             Assistant
        JHB:pw
        Enclosures
        APPROVED:
        OPINION COMMITTEE
        W. V. Geppert, Chairman
        Arthur Sandlin
        Jerry Brock
        Al10 Crow
        V. F. Taylor
        APPROVED FOR THE ATTORNEY GENERAL
        By: Stanton Stone




                                      -85-